United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-1863
                      ___________________________

                                 Willie Jefferson

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  J. Hudgens, CO I; M. Boldin, CO I; R. Lincoln, CO II; C. Cosey, CCMII; R.
                     Beggs, A/W; Ian Wallace, Warden

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
             for the Eastern District of Missouri - Cape Girardeau
                                 ____________

                           Submitted: May 15, 2020
                             Filed: July 23, 2020
                                [Unpublished]
                                ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Missouri inmate Willie Jefferson appeals
following the district court’s1 adverse grant of summary judgment. Viewing the
record in a light most favorable to Jefferson, and drawing all reasonable inferences
in his favor, we conclude that the issues he raises in this court provide no basis for
reversal.2 See Jackson v. Stair, 944 F.3d 704, 709 (8th Cir. 2019) (de novo review).
The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
      2
        Jefferson alleges that the district court failed to ensure that the defendants
complied adequately with its order that they respond to Jefferson’s request that they
produce a copy of the video footage of the incident in which his foot was injured. We
find the district court’s failure to do so questionable and the defendants’ response to
the court’s order and to Jefferson’s request unhelpful. We conclude, however, that
even if the video footage would have supported Jefferson’s description of the
incident, the defendants’ actions would not have supported a finding of deliberate
indifference on their part to Jefferson’s needs, nor a finding that they had used
excessive force while escorting him to his new cell.

                                         -2-